1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     SCOTT CASTEEL,                                     Case No. 3:19-cv-00342-MMD-WGC

7                                   Petitioner,                          ORDER

8             v.

9     BRIAN E. WILLIAMS, SR., et al.,

10                              Respondents.

11

12          In this habeas corpus action, Respondents filed a motion to dismiss (ECF No. 18)

13   on January 21, 2020. On that date, Respondents also filed a motion for extension of time

14   (ECF No. 19), requesting an extension of time, to January 24, 2020, to file exhibits in

15   support of their motion to dismiss. Respondents’ counsel states that the extension of time

16   is necessary because the Attorney General’s staff member who would prepare and file the

17   exhibits was recently away from the office for ten days and needs the extra three days to

18   file the exhibits.

19          The Court finds that Respondents’ motion for extension of time is made in good

20   faith and not solely for the purpose of delay, and that there is good cause for the extension

21   of time requested. The Court will extend to January 24, 2020, the time for Respondents to

22   file their exhibits, and will also extend the time for Petitioner to respond to the motion to

23   dismiss.

24          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

25   19) is granted. Respondents will have until and including January 24, 2020, to file their

26   exhibits in support of their motion to dismiss.

27          It is further ordered that Petitioner will have until and including April 3, 2020, to file

28   a response to the motion to dismiss.
1           It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered July 9, 2019 (ECF No. 5) will remain in effect.

3           DATED THIS 22nd day of January 2020.

4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
